As stated in the opinion accompanying the judgment of the learned trial judge in this case, the proceedings against the petitioner by the municipal authorities were evidenced by the minutes of the council of May 16, 1939, and the minutes of July 3, 1939, which are set forth in the opinion of Mr. Justice CHAPMAN. After setting forth the minutes of these two meetings, the Circuit Judge made the following comments:
"It is also true that the Mayor and council by the same act attempted to abolish the office of 'Chief' of Police but the legislative Act provides for a 'Chief' and their act in this respect was a nullity. The office continues. They also attempted to give the two police officers the same status. This too was a nullity.
"Has the petitioner Jones as Chief of Police been discharged? I take it that he was, by another, to-wit, Rex McLeod having been appointed to his place by the Mayor and the City Council. It is true the language used was not as explicit as it might have been, but it is clear that both the Mayor and Council replaced Jones with McLeod.
"McLeod, upon replacing Jones, became Chief, and if he did not, then of course Jones is still Chief and McLeod is only an additional patrolman. Either Jones is Chief and McLeod an additional patrolman or else McLeod is Chief and Jones discharged because of McLeod being appointed to his place. I find the latter to be true and an appropriate final judgment ordered entered against the petitioner." *Page 646 
The decision of this case must turn upon the question propounded by the circuit judge above as follows: "Either Jones is Chief and McLeod an additional patrolman, or else McLeod is Chief and Jones discharged because of McLeod being, appointed to his place." Judge Barns found the latter to be true. This raises a rather peculiar and unusual question. My own view of it is that the means adopted to sever Jones' tenure of office as chief of police by an attempt to abolish that office, was, as stated by the trial judge, illegal and void, and that the mere assertion that McLeod was appointed by the mayor and city council as a police officer," not as city marshal or chief of police, for the purpose of replacing Jones, whom the council evidently thought they had abolished along with his office, was likewise null and of no effect. This erroneous action was not cured by the subsequent action of the city council on July 3, 1939, in which they endeavor to correct their former action abolishing an office which the Legislature had created. As above shown, the trial court found that Jones had been removed by implication by reason of the appointment of McLeod to the police force, but the language used by the circuit judge in his opinion shows that he was not so sure of his ground.
Under the charter Act of the City, it takes the joint and concurrent action of the mayor and the city council to terminate the tenure of office of the chief of police or city marshal. In my opinion this record fails to show that any lawful action was taken by the mayor and city council to terminate plaintiff in error's tenure of office. Of course, every member of the police force of a city, whether he be a policeman or a patrolman is a police officer. But there is a distinction between the duties and the functions of a chief of police or city marshal and those of a mere patrolman or policeman. This is indicated by the City charter here *Page 647 
involved. Hence, while the chief of police is a police officer, a police officer is not necessarily a chief of police. The minutes of the council of may 16th are very ambiguous concerning the office to which McLeod was appointed and obviously incomplete in that they omit to state by what method plaintiff in error was removed from the police force. Before plaintiff in error could be replaced on the police force, he must first have been displaced in some manner. The method of displacement adopted, as found by the minutes, was an attempt to abolish the office of chief of police, which the city council had no authority to do. The oral testimony indicates that the city council was probably attempting to get rid of Jones in an indirect manner by abolishing the office of chief of police, as indicated by the minutes themselves, but the method adopted did not carry that intention into effect.
It is contended that the appointment of McLeod to replace Jones terminated the tenure of office of Jones as Chief of Police. Surely this contention cannot be maintained. If the city council and mayor intended to abolish the office of chief of police, as the minutes indicated, they could not have intended to appoint McLeod to an office which they intended to abolish. But the minutes of the two meetings really indicated that the mayor and city council only intended to appoint Rex McLeod as a police officer in the nature of a patrolman and not as chief of police or city marshal. This construction of the minutes is also borne out by the oral testimony.
To give the appointment of another the effect of a removal, the appointment of such other must be to the identical office in order to work such removal. This applies of course to offices that are held at the pleasure of the appointing power. See 43 C. J. 656; 19 Rawle C. L. 935. The minutes of July 3, 1939, definitely preclude the idea that *Page 648 
the city council intended to appoint McLeod as chief of police. Furthermore, those minutes show that McLeod and another patrolman, Harold Jones, were given the same status on the force, it being admitted by the mayor and president of the city council that Harold Jones was only a patrolman. See 43. C. J. 462.
My conclusion is that McLeod did not become chief of police by his appointment as a patrolman and that the tenure of office of plaintiff in error as chief of police was never legally terminated. It follows, therefore, that the judgment below should be reversed.